SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

609
CA 12-01476
PRESENT: SMITH, J.P., FAHEY, CARNI, VALENTINO, AND WHALEN, JJ.


JOANNE N. STUBBS, PLAINTIFF-APPELLANT,

                     V                              MEMORANDUM AND ORDER

JOHN A. CAPELLINI, III, RALPH J. FREETLY AND
ABF FREIGHT SYSTEM, INC., DEFENDANTS-RESPONDENTS.
(APPEAL NO. 2.)


HOGAN WILLIG, PLLC, AMHERST (STEVEN M. COHEN OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

SUGARMAN LAW FIRM, LLP, BUFFALO (CARLTON K. BROWNELL, III, OF
COUNSEL), FOR DEFENDANT-RESPONDENT JOHN A. CAPELLINI, III.

ANSPACH MEEKS ELLENBERGER LLP, BUFFALO (DAVID M. STILLWELL OF
COUNSEL), FOR DEFENDANTS-RESPONDENTS RALPH J. FREETLY AND ABF FREIGHT
SYSTEM, INC.


     Appeal from an order of the Supreme Court, Niagara County (Ralph
A. Boniello, III, J.), entered February 21, 2012. The order denied
the motion of plaintiff to set aside a jury verdict.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Same Memorandum as in Stubbs v Capellini ([appeal No. 1] ___ AD3d
___ [July 5, 2013]).




Entered:   July 5, 2013                         Frances E. Cafarell
                                                Clerk of the Court